Case 1:18-cv-02351-RBJ Document 34-1 Filed 11/16/18 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-02351-KLM

FARMLAND PARTNERS INC.,

       Plaintiff,

v.

ROTA FORTUNAE (WHOSE TRUE
NAME IS UNKNOWN), JOHN/JANE
DOES 2–10 (WHOSE TRUE NAMES ARE
UNKNOWN),

       Defendants.


           DECLARATION OF KYLE S. PIETARI IN SUPPORT OF
  FARMLAND PARTNERS INC.’S OPPOSITION TO ROTA FORTUNAE’S MOTIONS
                             TO DISMISS


I, Kyle S. Pietari, declare that I am over 18 years of age and that the following is true and correct

based upon my personal knowledge:

       1.      I am an attorney licensed to practice in the State of Colorado. I work at the law

firm Morrison & Foerster LLP and am counsel of record for Plaintiff Farmland Partners Inc.

(“FPI”) in the above-captioned matter. I have personal knowledge of the facts set forth herein,

and if called and sworn as a witness, could and would competently testify thereto.

       2.      On July 19, 2018, I observed on a computer statements made on Twitter by

@RFortunae. The statements were dated July 11, July 12, and July 16. Exhibit A hereto is a

true and accurate reproduction of those statements as I saw them on a computer.




                                                  1
dn-201828
Case 1:18-cv-02351-RBJ Document 34-1 Filed 11/16/18 USDC Colorado Page 2 of 2




        3.     Exhibit A hereto includes an Index I created for the purpose of numbering

@RFortunae’s Tweets to make it easier for the parties and the Court to cite to and reference

them.

        4.     On October 5, 2018, FPI submitted in support of its Motion to Remand a

Declaration from Joshua Mitts and two exhibits thereto. Exhibit B hereto is a true and accurate

copy of that Declaration and its exhibits.

        5.      On November 6, 2018, Michael Birnbaum, counsel for FPI, emailed John A.

Chanin and Katie A. Roush, attorneys for Rota Fortunae, with certain limited discovery requests.

Exhibit C hereto is a true and accurate copy of that message.

        6.     On November 12, 2018, Ms. Roush emailed Mr. Birnbaum a letter stating, among

other things, that “Rota Fortunae declines to answer discovery at this juncture in the case.”

Exhibit D hereto is a true and accurate copy of that letter.

        7.     I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.


Dated: November 16, 2018


                                               Kyle S. Pietari
                                               Morrison & Foerster LLP
                                               4200 Republic Plaza
                                               370 Seventeenth Street
                                               Denver, Colorado 80202-5638
                                               Telephone: 303.592.1500
                                               Facsimile: 303.592.1510
                                               kpietari@mofo.com
                                               Attorney for Plaintiff, Farmland Partners Inc.




                                                  2
dn-201828
